Citation Nr: 0830674	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-27 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 
10 percent for residual scar, status post excision of tick 
bite granuloma of the right leg.

3.  Entitlement to an initial compensable disability rating 
for residuals of burns of the hands.

4.  Entitlement to service connection for residuals, burns of 
the face.  

5.  Entitlement to service connection for scar tissue of the 
esophagus.

6.  Entitlement to service connection for vision problems.  

7.  Entitlement to service connection for bilateral hearing 
loss.  

8.  Entitlement to service connection for tinnitus.


9.  Entitlement to benefits for birth defects of child.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from October 1966 through 
October 1968.  His military occupational specialty was Light 
Weapons Infantryman.  He received numerous service awards, 
including the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia and a January 2006 rating of the 
RO in Louisville, Kentucky.  The veteran testified before the 
undersigned at a Travel Board hearing in June 2008.  A 
transcript of this proceeding is of record.
  
The issues of entitlement to service connection for scar 
tissue of the esophagus and vision problems are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by no more than some 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress.

2.  The veteran's residual scar, status post excision of tick 
bite granuloma of the right leg is manifested by a tender, 
slightly elevated, brownish scar measuring 5 centimeters by 
1.5 centimeters vertically.  

3.  The veteran's residuals, burns of the hands are 
manifested by a brownish, grayish area of the left hand 
measuring 7 centimeters by 4 centimeters and a similar area 
on the right hand with less pigmentation measuring 7.5 
centimeters by 5 centimeters.  These areas reportedly become 
white in the winter and feel more fragile than the rest of 
the hand.  There is no difficulty in the function of the 
hands.

4.  There is no competent medical evidence of a current 
diagnosis of residuals, burns of the face.    

5.  There is no evidence of hearing loss or tinnitus in 
service, or within one year after service, and no competent 
medical evidence linking the veteran's current hearing loss 
or tinnitus with his period of service.

6.  During the June 2008 Travel Board hearing the veteran 
indicated that he wished to withdraw his appeal concerning 
the issue of entitlement to benefits for birth defects of 
child and submitted a signed statement to that affect.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for PTSD are not met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 9411-9440 (2007).

2.  The criteria for a disability rating greater than 10 
percent for the veteran's residual scar, status post excision 
of tick bite granuloma of the right leg have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7804 (2007).

3.  The criteria for an initial compensable disability rating 
for the veteran's residuals, burns of the hands have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7805 
(2007).

4.  Service connection for residuals, burns of the face is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

5.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

6.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2007).

7.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issue of entitlement to benefits 
for birth defects of child are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he suffers 
from residuals of a burn to the face, scar tissue of the 
esophagus, vision problems, bilateral hearing loss, and 
tinnitus as a result of his service with the United States 
Army from October 1966 to October 1968.  Specifically, the 
veteran contends that burns of the face and esophagus, as 
well as vision problems, are a result of an in-service 
semelatory explosion.  He also contends that he was exposed 
to excessive noise in service while in Vietnam.  The veteran 
attributes his current hearing loss and tinnitus to this 
acoustic trauma.  Finally, the veteran contends that his 
service-connected PTSD, right leg scar, and burns of the 
hands are more disabling than currently evaluated.  

The veteran's service treatment records show that he 
sustained burns to the face and hands after an explosion in 
July 1968.  Records also show that the veteran underwent 
excision, tick bite granuloma of the right leg in July 1968.  
The veteran's January 1966 pre-induction examination showed 
normal hearing and "defective vision" which was corrected 
to 20/20 vision with glasses.  His August 1968 separation 
examination was normal with the exception of the tick bite 
excision of the right leg.  His hearing was normal and vision 
was 20/20.  In the August 1968 Report of Medical History, the 
veteran denied hearing loss but reported "eye trouble" and 
indicated that he wore glasses.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection; instead, they ease the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The statute provides a basis 
for determining whether a particular injury was incurred in 
service but not a basis to link the injury etiologically to 
the current condition.  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997). 

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

	1.  PTSD

In the September 2005 rating decision on appeal, the RO 
granted service connection and assigned a 10 percent rating, 
effective from November 12, 2004.  The veteran's PTSD is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under that code, a 10 
percent disability rating is in order when there is 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms that are controlled by continuous 
medication. 

A 30 percent disability rating is assigned under DC 9411 when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Evidence relevant to the level of severity of the veteran's 
PTSD includes a VA psychiatric examination dated in April 
2005.  During this examination the veteran reported a fairly 
normal childhood.  After service the veteran used his G.I. 
Bill benefits to attend college and the veteran stated that 
he lacks only one hour of graduate work for a master of 
social work degree.  He stated that he was about to earn the 
required hour when he was offered a job which he immediately 
took because he was in need of money.  The veteran has worked 
steadily since that time to the present except when his 
absence was necessitated by illness, such as a major heart 
attack he suffered in April 1995 which required open heart 
bypass surgery with stent placement.  He married in 1968 and 
he and his wife have four grown children.  The veteran 
reported having a good relationship with his wife and stated 
that they had friends with whom they regularly socialize.  
The veteran used to hunt, and enjoyed that, but since his 
major cardiac surgery, he has had to engage in more sedentary 
leisure activities such as yard and garden work and projects 
around the house.  He reportedly never used alcohol to excess 
and quit smoking around 1970.  When asked about assaultive 
behavior, the veteran stated that he is easily provoked to 
anger.  He last engaged in an actual assault approximately 19 
years ago when a colleague continued to badger him 
incessantly.  The veteran acknowledged that he had a quick, 
hot temper, but maintained that he was usually able to 
control it.  In summary, the examiner noted that the veteran 
had lived a productive life ever since his military service 
and had achieved at a high level academically and 
occupationally.  The veteran was a professional social worker 
and has been regularly employed in that capacity ever since 
earning the requisite academic credentials.  He was fully 
capable of maintaining self care and also maintained social 
relationships and recreational pursuits and denied suicidal 
ideation.  

On mental status examination, there was no impairment of 
thought process or communication.  There was also no evidence 
of delusional beliefs and the veteran denied having had 
hallucinatory experiences.  The veteran appeared to be fully 
capable of maintaining minimal personal hygiene and other 
basic activities of daily living.  He was well oriented to 
person, place, and time.  He had generally good short and 
long term memory and was able to perform simple arithmetic, 
although when asked to perform serial seven subtractions 
beginning with the number 900, he was unable to produce any 
correct response and in fact after his first response became 
confused and was unable to continue.  The examiner wrote that 
this may reflect some decrease in intellectual facility when 
under stress.  The veteran's response to vignettes of 
practical situations revealed good awareness of appropriate 
behavior.  He was also able to deal with abstract concepts 
appropriately.  Throughout the interview the veteran's speech 
was generally within normal limits regarding rate, flow, and 
content.  Although the veteran did not describe the 
experience of panic attacks, he did describe periods during 
which he feels highly anxious, especially if he is expected 
to do a particular task that he does not want to do.  
Evaluation for alterations in mood was negative.  The veteran 
did acknowledge that occasionally he has brief periods of 
depressed mood if he was physically unable to do a task or 
engage in behaviors that he engaged in prior to the onset of 
his cardiac disorder.  He stated that it was difficult for 
him to ask others to help him with everyday tasks.  

The veteran stated that he fell asleep quickly soon after 
retiring, but frequently awakened every two to three hours 
throughout the night which would make him feel tired the 
following day.  He denied any substance abuse disorders, 
particularly alcohol or illicit drugs.  The veteran reported 
elevated anxiety at work when his social work clients do not 
follow his advice; for example, he is especially frustrated 
when he finds a person a job and the individual quits soon 
after taking the job.  He is dismayed discovering that some 
persons would prefer to remain on welfare when they could be 
working.  

The examiner diagnosed the veteran with PTSD, mild to 
moderate, chronic and assigned a GAF score of 65.  Despite 
this diagnosis, the examiner stated that the veteran 
continued to work regularly as a social worker and engages in 
nonstrenuous leisure activities and interpersonal activities.

Also of record are VA outpatient treatment notes dated from 
June 2005 through July 2007 and private treatment records 
dated in August 1996.  However, these records do not reflect 
treatment for PTSD or any other psychiatric disorder.  

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 10 
percent for that time period.  The report of the April 2005 
VA psychiatric examination showed no impairment of thought 
process or communication.  There was also no evidence of 
delusional beliefs and the veteran denied having had 
hallucinatory experiences or homicidal ideation.  He was well 
oriented to person, place, and time and his speech was 
generally within normal limits.  Despite the veteran's 
diagnosis of PTSD, the examiner noted that the veteran 
continued to work regularly as a social worker and engages in 
nonstrenuous leisure activities and interpersonal activities.

The April 2005 report does not show that the veteran's PTSD 
resulted in any decrease in work efficiency, or any 
impairment in the ability to perform occupational tasks; to 
the contrary, it showed that the veteran had been exhibiting 
PTSD symptoms for approximately 20 years of his working life.  
This report also shows that he was assigned a GAF score of 
65, which is deemed to represent the presence of only some 
mild symptoms, or some difficulty in social, occupational or 
school functioning, but generally being able to function 
pretty well, with some meaningful interpersonal 
relationships.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV).  The Board finds 
that when this evidence is weighed together with the other 
evidence of record, particularly the findings as to his 
psychiatric condition and functioning, that the evidence does 
not show that the veteran's symptoms, which anxiety, stress, 
and brief periods of depressed mood are of such severity to 
approximate, or more nearly approximate, the criteria for an 
evaluation in excess of the currently assigned 10 percent 
under DC 9411.  See 38 C.F.R. § 4.7. 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the veteran's PTSD.  38 C.F.R. § 4.3.

2.	Scars

Scars, other than of the head, face, or neck, are to be rated 
under DCs 7801 to 7805.  Under DC 7801, which governs scars, 
other than the head, face, or neck, that are deep or cause 
limited motion, a 10 percent evaluation is assignable when 
the area or areas exceed six square inches (39 square 
centimeters).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 square 
centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, 
Note (1), (2).

Under DC 7802, which governs scars other than the head, face, 
or neck, that are superficial and do not cause limited 
motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 
7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 of this part 
on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note 
(1), (2).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part. 38 C.F.R. § 4.118, 
DC 7804.
        

a. Residual Scar, Status Post Excision of Tick Bite 
Granuloma of the Right Leg

In the September 2005 rating decision on appeal, the RO 
granted service connection for the veteran's residual scar, 
status post excision of tick bite granuloma of the right leg 
and assigned a 10 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7804, effective from November 12, 2004.  
Evidence relevant to the current level of severity of the 
veteran's right leg scar includes the report of a VA 
examination conducted in June 2005.  During this examination 
the veteran reported that while serving in Vietnam, he 
developed a tick bite granuloma of the right leg.  This grew 
to the size of a half dollar and was excised in July 1968, 
shortly before he left the service.  Physical examination 
revealed a scar on the lower aspect of the right calf, 
externally measuring 5 centimeters wide and 1.5 centimeters 
vertically.  It was tender to touch and slightly elevated but 
there was no adherence.  The scar was neither unstable, 
superficial, nor deep.  There was no inflammation, edema, or 
keloid formation.  The color of the scar was brownish, 
looking very much like the brownish color of a patient with a 
venous problem.  

Also of record are VA outpatient treatment notes dated from 
June 2005 through July 2007.  While these records show a 
history of right excision of tick bite granuloma of the right 
leg they do not reflect any complaints of pain or treatment 
for the scar.  

Based on these facts, the Board concludes that the criteria 
for a disability rating greater than 10 percent have not been 
met.  An increased evaluation under DC 7801 or 7802 is not 
warranted as the veteran's scar area does not exceed 77 sq. 
centimeters.  An increased evaluation is also not warranted 
under DC 7803 as the veteran's scar has not been shown to be 
unstable.  As to DC 7804, the Board notes that the veteran 
has reported that his scar is tender to touch.  The maximum 
disability rating under DC 7804 is 10 percent, which is the 
same rating that the veteran is already receiving, therefore 
the veteran cannot receive a higher rating under DC 7804.  
Finally, as to DC 7805, the Board notes that there is no 
evidence of limitation of function of the right leg.  

	b.  Residuals, Burns of the Hands

In the September 2005 rating decision on appeal, the RO 
granted service connection for residuals, burns of the hands, 
and assigned a noncompensable evaluation under 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7805, effective from November 12, 
2004.  Evidence relevant to the current level of severity of 
the veteran's scars of the hands includes the report of a VA 
examination conducted in June 2005.  During this examination 
the veteran reported that in July 1968 he was destroying a 
simulator and it went off to fast, causing first and second 
degree burns of the hands and the face.  Physical examination 
of the dorsum of the left hand revealed a brownish, grayish 
area measuring 7 centimeters by 4 centimeters.  The veteran 
stated that this area turns white in the winter time, and if 
this area is cut, it has great difficulty in healing.  The 
skin on this area of the hand was reportedly more delicate 
than the skin elsewhere on the dorsum of the hand.  
Examination of the right hand revealed a similar area with 
less pigmentation measuring 7.5 centimeters by 5 centimeters.  
This area also reportedly became more white in the winter and 
felt more fragile than the rest of the dorsum of the hand.  
The veteran reported no difficulty in the function of his 
hands.

On range of motion examination, the examiner reported that 
there was no anklyosis.  Metacarpophalangeal flexion was 90 
degrees bilaterally and hyperextension was 10 degrees 
bilaterally.  The veteran readily touched the thumb to the 
fingertip and came within 3 millimeters of reaching base of 
the little finger.  He made a tight fist bilaterally.  He 
spread his fingers apart and touched them together well.  
Flexion of the left wrist was 90 degrees and 80 degrees of 
the right wrist (the veteran reportedly had an injury to his 
right wrist after service).  Hyperextension was 70 degrees, 
radial motion was 20 degrees, and ulnar motion was 55 degrees 
bilaterally.  

Based on these facts, the Board concludes that the criteria 
for a compensable disability rating have not been met.  An 
increased evaluation under DC 7801 or 7802 is not warranted 
as the veteran's scar area of the hands does not exceed 77 
sq. centimeters.  An increased evaluation is also not 
warranted under DC 7803 as the veteran's scars of the hands 
have not been shown to be unstable.  Similarly, an increased 
evaluation is not warranted under DC 7804 as there is no 
evidence that the veteran's scars of the hands are 
superficial or painful.  Finally, as to DC 7805, the Board 
notes that there is no evidence of limitation of function of 
the hands.  Thus, the veteran is not entitled to a 
compensable disability rating for his residuals, burns of the 
face.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate scars, other than of the head, face or neck, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against increased ratings for the veteran's 
scars.  38 C.F.R. § 4.3.

	3.  Residuals, Burns of the Face

In this case, the Board finds that service connection for 
residuals, burns of the face is not in order.  While the 
veteran's service treatment records show a history of burns 
to the face and hands in July 1968, there is no evidence of 
current residuals to the burns on his face.  During a June 
2005 VA examination the examiner noted that, despite careful 
scrutiny, he could find no evidence of scars on the veteran's 
face.  As was stated earlier, current disability is required 
in order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's claim for service connection implicitly includes 
the assertion that he has residuals of burns to the face, but 
his personal opinion as a lay person not trained in medicine 
is not competent evidence needed to establish a diagnosis of 
scars of the face or their relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.


	4.  Bilateral Hearing Loss/Tinnitus

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  The threshold for normal hearing is 
from zero to 20 dB, and higher threshold levels indicate some 
degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

The Board notes that an April 2005 VA audiological evaluation 
report shows that the veteran has a bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  This 
report also shows complaints of tinnitus.  Thus, the Board 
will concede that he has bilateral hearing loss and tinnitus.

As above, available service medical records show no hearing 
loss in service.  Both the January 1966 pre-induction 
examination and the August 1968 separation examination show 
normal hearing.  During the April 2005 audiological 
evaluation the veteran reported loud noise from artillery, 
gunfire, and helicopters.  After leaving the military the 
veteran reported that he worked in a Chevrolet factory for 
four years and then as a social worker since 1979.  Some 
hunting recreationally was reported by the veteran.  Upon 
examination, the examiner diagnosed the veteran with mild to 
moderate sensorineural hearing loss and tinnitus.  The 
examiner opined that the veteran's hearing loss and tinnitus 
were not caused by or the result of loud noises in service 
based on the audiological examinations showing normal hearing 
during the veteran's service.  

Given the evidence of record, the Board finds that service 
connection for hearing loss and/or tinnitus is not warranted.  
The first objective showing of hearing loss in the record is 
the April 2005 VA audiological examination, approximately 37 
years after service.  Also, there is no link between the 
veteran's current hearing loss/tinnitus and service.  In 
fact, the April 2005 examiner provided an opinion that the 
veteran's hearing loss and tinnitus are not related to 
service.  There is no contrary medical evidence of record.   

The veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss and 
tinnitus are related to service, but his personal opinion as 
a lay person not trained in medicine is not competent 
evidence needed to establish a link between these disorders 
and their relationship to service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  To the extent that the 
veteran may have intended to assert that he has the claimed 
conditions due to participation in combat, 38 U.S.C.A. § 1154 
does not alter the fundamental requirements of a diagnosis, 
and a medical nexus to service.  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  Thus, the veteran's personal opinion 
that the disabilities at issue began in service or that they 
are otherwise related to service is not a sufficient basis 
for awarding service connection.  As the preponderance of the 
evidence is against the veteran's claim that bilateral 
hearing loss and/or tinnitus are related to service, his 
claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).
        

5.  Benefits for Birth Defects of Child

During the June 2008 Videoconference Board hearing, the 
veteran indicated that he wished to withdraw his appeal 
concerning the issue of entitlement to benefits for birth 
defects of child and he submitted a signed statement as to 
his intent at the hearing.  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative. 38 C.F.R. § 20.204 (2007).  
The veteran has properly withdrawn his appeal concerning the 
issue of entitlement to benefits for birth defects of child, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this issue and it is 
dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2004 (right leg scar, body burns, 
PTSD), March 2005 (hearing loss), and October 2005 
(tinnitus).  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claims for service 
connection for PTSD, scar of the right leg, and burns of 
hands were awarded with an effective date of November 12, 
2004, the date of his claim, and disability ratings were 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for PTSD 
is denied.  

An initial disability rating greater than 10 percent for 
residual scar, status post excision of tick bite granuloma of 
the right leg is denied.  

An initial compensable disability rating for residuals, burns 
of the hands is denied.

Service connection for bilateral hearing residuals, burns of 
the face is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

The appeal concerning entitlement to benefits for birth 
defects of child is dismissed.


REMAND

As above, the veteran's January 1966 pre-induction 
examination shows that he had defective vision and wore 
glasses prior to service.  His vision was noted to be 20/20 
with glasses.  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

The veteran's service treatment records show that he suffered 
burns of the face and hands after an explosion in July 1968.  
A current VA outpatient treatment report shows that the 
veteran's vision is 20/40 with glasses.  

Also, an August 1996 Esophagogastroduodemoscopy shows an 
impression of gastritis and duodenitis.  As service treatment 
records show that the veteran had a serious accident 
involving the face and medical records show imperfect vision 
and a disorder of the esophagus, on remand the veteran should 
be afforded a VA examination to determine whether he in fact 
does have disorders of the esophagus and/or eyes and, if so, 
whether these disorders are related to the July 1968 accident 
or any other incident in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed vision disorder, to include 
whether it was aggravated by his military 
service from October 1966 to October 
1968.  

The claims folder must be made available 
to the examiner for review.  The 
examiner's attention is specifically 
directed to the veteran's January 1966 
pre-induction examination and service 
treatment reports pertaining to the July 
1968 in-service accident.

The examiner should conduct a thorough 
examination of the veteran's eyes and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner must 
answer the following questions:

(1) Does the veteran have a current 
vision disorder, and, if so,

(a) did the vision disorder pre-exist the 
veteran's military service; if so, 

(b) if it did pre-exist service, did the 
vision disorder increase in severity in 
service; and, if so, 

(c) did the increase in severity 
represent the natural progression of the 
condition, or was it beyond the natural 
progress of the condition (representing a 
permanent worsening of the disability in 
question).  

(2) If the examiner determines that the 
disability in question did not pre-exist 
service, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the vision disorder 
had its onset in service or is otherwise 
medically related to an in-service injury 
or disease. 

A complete rationale should be provided 
for any opinion expressed.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
disorder of the esophagus.  All 
diagnostic tests and studies indicated by 
the examiner should be performed.  

The claims folder must be made available 
to the examiner for review prior to the 
examination.  The examiner's attention is 
specifically directed to the veteran's 
July 1968 service treatment records.

Based on the examination and review of 
the record, the examiner must answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed disorder of the 
esophagus is causally related to his 
service from October 1966 to October 
1968?

A complete rationale should be provided 
for any opinion expressed.  

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


